Title: X. Governor Winthrop to Governor Bradford, 9 February 1767
From: Adams, John,Winthrop, Governor
To: Boston Gazette (newspaper),Bradford, Governor


      
       
        Monday, February 9, 1767
       
       
        
         
          That the Hypocrite reign not, lest the People be ensnared.
         
         Job.
        
       
       Sir,
      
      You have my promise of another letter, concerning the maxims, arts, and positions of Philanthrop; whose performances of the last week I shall proceed to consider, without any formal apology for departing from the plan I proposed at first.
      The art employed by this writer, in the introduction to his account of the Concord anecdote, is worth observation; before we undertake an examination of the account itself, and his reasonings upon it. God forbid that I should trifle with religion, or blame any man for professing it publickly. But there is a decency to be observed in this. True religion is too modest and reserved to seek out the market places and corners of the streets, party news papers, and political pamphlets, to exhibit her prayers and devotions. Besides there is so much in the temper of times and manners of ages, that ostentations of this kind, may be more excusable in one century than in another. The age in which you and I lived, was religious to enthusiasm: Yet we may safely say, that canting and hypocrisy, were never carried to so shameless a pitch, even by a sir Henry Vane, an Oliver St. John, an Oliver Cromwell or an Hugh Peters, as Philanthrop in his last monday’s paper has carried them. True religion, my friend Bradford, was the grand motive, with you and me, to undertake our arduous and hazardous enterprize, and to plant a religion in the world, on the large and generous principles of the bible, without teaching for doctrines the commandments of men, or any mixture of those pompous rituals, and theatrical ceremonies, which had been so successfully employed, to delude and terrify men out of all their knowledge, virtue, liberty, piety and happiness, a religion that should never be made subservient to the pride, ambition, avarice, or lust, of an aspiring priesthood, or a cruel and usurping magistracy, was our incessant aim, and unwearied endeavour. And we have now the happiness to reflect on our success: for at least we have approached nearer to such an institution, than any others have done, since the primitive ages of christianity. And altho’ stiffness, formality, solemnity, grimace and cant, very common in our times, have worn off, in a great measure from New-England: yet true religion, on the plan of freedom, popular power and private judgment, remains and prospers. This we are fully perswaded is truth, tho’ the deluded Philanthrop seems to be so far given up to blindness of mind, as to think that his quotations from scripture, his affected meekness, charity, benevolence and piety; his formal stiffness and hypocritical grimace, will divest his countrymen of their senses, and screen him from their jealousy, while he is tearing up, by his principles and practices, conversation and writings, the foundations of their constitution, both in church and state.
      But it is not only by attempting to throw around himself the rays of religion, that this writer has attempted to deceive his countrymen: he has laboured to possess their minds with principles in government, utterly subversive of all freedom, tending to lull them into an indolent security and inattention. In one of his late papers he has a paragraph to this purpose, “a brave and free people who are not thro’ luxury, enervated and sunk to that degree of effeminate indolence, which renders them insensible to the difference, between freedom and slavery, can never fail to perceive the approaches of arbitrary power. The constitution of all free governments, especially that of the English, is of such a nature, the principles of it are so familiar, and so interwoven with the human mind, and the rulers are so circumscribed with positive laws, for the directing and controling their power, that they can never impose chains and shackles on the people, nor even attempt it, without being discovered. In such a government and among such a people, the very first act, in pursuance of a design to enslave or distress the subjects in general, must be so obvious, as to render all false colouring totally unnecessary to arouse the public attention; a simple narration of facts, supported by evidence, which can never be wanting in such a case, will be sufficient, and will be the surest means to convince the people of their danger.”
      What conclusion, shall a candid reader draw, by a fair interpretation from this wordy, cloudy passage? would he not conclude, that a free government, especially the English, was a kind of machine, calculated for perpetual motion and duration? That no dangers attended it? And that it may easily preserve and defend itself, without the anxiety or attention of the people?
      The truth is precisely the reverse of this. Tho’ a few individuals may perceive the approaches of arbitrary power, and may truly publish their perceptions to the people; yet it is well known the people are not perswaded without the utmost difficulty, to attend to facts and evidence. Those who covet such power, always have recourse to secresy and the blackness of darkness, to cover their wicked views, and have always their parties and instruments and minions at hand to disguise their first approaches, and to vilify and abuse, as turbulent destroyers of the public peace, as factious, envious, malicious pretenders to patriotism, as sowers and stirers of sedition, all those who perceive such approaches, and endeavour to inform and undeceive their neighbours. Liberty, instead of resting securely within the entrenchment of any free constitution of government, ever yet invented and reduced to practice, has always been surrounded with dangers—exposed to perils by water and by fire. The world, the flesh and the devil have always maintained a confederacy against her, from the fall of Adam to this hour, and will probably continue so till the fall of Antichrist. Consider the common-wealths of Greece. Were not their liberties in continual danger? Were not the wisest of them so sensible of it, as to establish a security of liberty, I mean the ostracism, even against the virtues of their own citizens? that no individual, even by his valour, public spirit, humanity and munificence, might endear himself so much to his fellow citizens, as to be able to deceive them, and engross too much of their confidence and power. In Rome, how often were the people cheated out of their liberties, by Kings, Deumvirs, Triumvirs, and conspirators of other denominations? In the times when Roman valour, simplicity, public spirit and frugality were at the highest, tyranny, in spight of all the endeavours of her enemies, was sometimes well nigh established, and even a Tarquin, could not be expelled but by civil war. In the history of the English nation, which Philanthrop is pleased to distinguish from all others, how many arbitrary reigns do we find since the conquest? sometimes, for almost an whole century together, notwithstanding all the murmur, clamour, speeches in the senate, writings from the press, and discourses from the pulpit, of those whom Philanthrop calls turbulent destroyers of the public peace: but you and I think, the guardian angels of their countries liberties, the English nation, has trembled and groaned under tyranny.
      For reasons like these, the spirit of liberty, is and ought to be a jealous, a watchful spirit. Obsta Principiis is her motto and maxim; knowing that her enemies are secret and cunning, making the earliest advances slowly, silently and softly, and that according to her unerring oracle Tacitus, “the first advances of tyranny are steep and perilous, but when once you are entered, parties and instruments are ready to espouse you.” It is one of these early advances, these first approaches of arbitrary power, which are the most dangerous of all, and if not prevented, but suffered to steal into precedents, will leave no hope of a remedy without recourse to nature, violence, and war, that I now propose to consider.
      And in the first place, let us see how far the court writer and his opponents are agreed in the facts. They seem to agree that two gentlemen chosen and returned as members of the house, were expressly excepted by the Governor, in the Dedimus, or power of administring the usual oaths to the members of the house. That the house, i.e. the gentlemen returned from the other towns, besides Newbury, would not receive the dedimus with this exception, i.e. refused themselves to be sworn by virtue of it. I say by the way, that Philanthrop agrees to this fact, tho’ he seems to endeavour by the obscurity of his expression to disguise it, because the house itself must have considered the exception, as an infraction of their right, tho’ Philanthrop only says it was so considered by some among them, otherwise the house would not have chosen a committee to remonstrate against the exception. That the governor erased the exception, or gave a new Dedimus, upon the remonstrance of the committee. That the governor however gave it up, only for that time, expresly reserving the claim of right to except members out of the commission, and told the committee he should represent the case home, for further instructions concerning it. This being the acknowledged state of facts, trifling with the instance in the reign of King James the first, is as good a proof of Philanthrop’s knowledge in history and the constitution, as his shrewd suggestion that Cassius and B.B. are the same person is of his sagacity. It is with real sorrow that I now observe and propose hereafter to demonstrate, that both Philanthrop and his idol are too much enamoured with the fine examples of the Jemmys and Charleys, and too much addicted to an aukward imitation of their conduct, one example of such an imitation is this of the Dedimus at Concord, this memorable attempt to garble the house of representatives, which bears so exact a resemblance to the conduct of that self-sufficient innovator, that pedantical tyrant, that I own it seems more probable to me to have been copied designedly from it; than to have happened by accident. For the gentleman whose conduct and character Philanthrop defends cannot be denied to be well read in the reigns of the Stuarts, and therefore cannot be supposed to have been ignorant of James’s conduct. That a solid judgment may be formed of the nature of the priviledge for which I contend, and whether it has been invaded or not, I shall produce a short sketch of the history of that transaction, and will then produce the opinion of writers, quite impartial, or to be sure not partial in my favour, concerning it.
      [To be continued]
     